


Exhibit 10.50


    




ZELTIQ AESTHETICS, INC.
STOCK OPTION AGREEMENT
The ZELTIQ Aesthetics, Inc. (the “Company”) has granted to the Participant named
in the Notice of Grant of Stock Option (the “Grant Notice”) to which this Stock
Option Agreement (the “Option Agreement”) is attached an option (the “Option”)
to purchase certain shares of Stock upon the terms and conditions set forth in
the Grant Notice and this Option Agreement. The Option has been granted pursuant
to and shall in all respects be subject to the terms and conditions of the
ZELTIQ Aesthetics, Inc. 2012 Stock Plan (the “Plan”), as amended to the Date of
Grant, the provisions of which are incorporated herein by reference. By signing
the Grant Notice, the Participant: (a) acknowledges receipt of, and represents
that the Participant has read and is familiar with, the Grant Notice, this
Option Agreement, the Plan and a prospectus for the Plan prepared in connection
with the registration with the Securities and Exchange Commission of shares
issuable pursuant to the Option (the “Plan Prospectus”), (b) accepts the Option
subject to all of the terms and conditions of the Grant Notice, this Option
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Grant Notice, this Option Agreement or the Plan.
1.
Definitions And Construction.



1.Definitions. Unless otherwise defined herein, capitalized terms shall have the
meanings assigned to such terms in the Grant Notice or the Plan.


2.Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.


2.
Tax Consequences.



1.Tax Status of Option. This Option is intended to have the tax status
designated in the Grant Notice.
(a)Incentive Stock Option. If the Grant Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant's own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)
(b)Nonstatutory Stock Option. If the Grant Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.




--------------------------------------------------------------------------------




2.ISO Fair Market Value Limitation. If the Grant Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options. For purposes of this Section 2.2, options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO PARTICIPANT: If the aggregate Exercise Price of the Option (that is,
the Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)


3.
Administration.



All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
4.
Exercise of the Option.



1.Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more shares than the
Number of Option Shares, as adjusted pursuant to Section 9.


2.Method of Exercise. Exercise of the Option shall be by means of electronic or
written notice (the “Exercise Notice”) in a form authorized by the Company. An
electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which




--------------------------------------------------------------------------------




shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant's election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant's investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.


3.Payment of Exercise Price.


(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing. A Net-Exercise is not available with respect any Option intended to
be an Incentive Stock Option.


(b)Limitations on Forms of Consideration. The Company reserves, at any and all
times, the right, in the Company's sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.


(i)Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).


(ii)Net-Exercise. A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net-Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.


(iii)Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant's tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant's payment to the Company in cash of the
remaining balance of such aggregate Exercise




--------------------------------------------------------------------------------




Price not satisfied by such shares' Fair Market Value. A Stock Tender Exercise
shall not be permitted if it would constitute a violation of the provisions of
any law, regulation or agreement restricting the redemption of the Company's
stock. If required by the Company, the Option may not be exercised by tender to
the Company, or attestation to the ownership, of shares of Stock unless such
shares either have been owned by the Participant for a period of time required
by the Company (and not used for another option exercise by attestation during
such period) or were not acquired, directly or indirectly, from the Company.


4.Tax Withholding.


(a)In General. At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company Group, if
any, which arise in connection with the Option. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Participant.


(b)Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company's tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a fair market value, as determined
by the Company as of the date of exercise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates.


5.Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.


6.Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company's legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant




--------------------------------------------------------------------------------




to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.


7.Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.


5.
Transferability of the Option.



1.Notwithstanding anything to the contrary set forth in the Plan, the provisions
of this Section 5 shall govern the terms of transferability of the Option.


2.Except as provided in Section 5.3, the Option may be exercised during the
lifetime of the Participant only by the Participant or the Participant's
guardian or legal representative and shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant's
beneficiary, except transfer by will or by the laws of descent and distribution.
Following the death of the Participant, the Option, to the extent provided in
Section 7, may be exercised by the Participant's legal representative or by any
person empowered to do so under the deceased Participant's will or under the
then applicable laws of descent and distribution.


3.With the consent of the Committee and subject to any conditions or
restrictions as the Committee may impose, in its discretion, the Participant may
transfer during the Participant's lifetime and prior to the Participant's
termination of Service all or any portion of the Option to one or more of such
persons (each a “Permitted Transferee”) as permitted in accordance with the
applicable limitations, if any, described in the General Instructions to the
Form S-8 Registration Statement under the Securities Act and, if the Grant
Notice designates this Option as an Incentive Stock Option, only as permitted by
applicable regulations under Section 421 of the Code in a manner that does not
disqualify this Option as an Incentive Stock Option. No transfer or purported
transfer of the Option shall be effective unless and until: (i) the Participant
has delivered to the Company a written request describing the terms and
conditions of the proposed transfer in such form as the Company may require,
(ii) the Participant has made adequate provision, in the sole determination of
the Company, for satisfaction of the tax withholding obligations of the
Participating Company Group as provided in Section 4.4 that may arise with
respect to the transferred portion of the Option, (iii) the Committee has
approved the requested transfer, and (iv) the Participant has delivered to the
Company written documentation of the transfer in such form as the Company may
require. With respect to the transferred portion of the Option, all of the terms
and conditions of the Grant Notice, this Option Agreement and the Plan shall
apply to the Permitted Transferee and not to the original Participant, except
for (i) the Participant's rendering of Service, (ii) provision for the
Participating Company Group's tax withholding obligations, if any, and (iii) any
subsequent transfer of the Option by the Permitted Transferee, which shall be
prohibited except as provided in Section 5.1, unless otherwise permitted by the
Committee, in its sole discretion. The Company shall have no obligation to
notify a Permitted Transferee of any expiration, termination, lapse or
acceleration of the transferred Option, including, without limitation, an early
termination of the transferred Option resulting from the termination of Service
of the original Participant. Exercise of the transferred Option by a Permitted
Transferee shall be subject to compliance with all applicable federal, state and
foreign securities laws; however, the Company shall have no obligation to
register with any federal, state or foreign securities commission or agency such
transferred Option or any shares that may be issuable upon the exercise of the
transferred Option by the Permitted Transferee.






--------------------------------------------------------------------------------




6.
Termination of the Option.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant's Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.
7.
Effect of Termination of Service.



1.Option Exercisability. The Option shall be exercisable after the Participant's
termination of Service to the extent it is then vested only during the
applicable time period as determined below and thereafter shall terminate.


(a)Disability. If the Participant's Service terminates because of the Disability
of the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares, may be exercised by the Participant (or the Participant's
guardian or legal representative) at any time prior to the expiration of twelve
(12) months after the date on which the Participant's Service terminated, but in
any event no later than the Option Expiration Date.


(b)Death. If the Participant's Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares may be exercised by the Participant's legal representative or other
person who acquired the right to exercise the Option by reason of the
Participant's death at any time prior to the expiration of twelve (12) months
after the date on which the Participant's Service terminated, but in any event
no later than the Option Expiration Date. The Participant's Service shall be
deemed to have terminated on account of death if the Participant dies within
three (3) months after the Participant's termination of Service.


(c)Termination for Cause. Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant's Service is terminated for Cause
or if, following the Participant's termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act.


(d)Other Termination of Service. If the Participant's Service terminates for any
reason, except Disability, death or Cause, the Option, to the extent unexercised
and exercisable for Vested Shares, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant's Service terminated, but in any event no later than the Option
Expiration Date.


2.Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of the Participant's Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until the
later of (a) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions, or (b) the end of the applicable time period
under Section 7.1, but in any event no later than the Option Expiration Date.


8.
Effect of Change in Control.



In the event of a Change in Control, except to the extent that the Committee
determines to cash out the Option in accordance with Section 13.1(c) of the
Plan, the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the




--------------------------------------------------------------------------------




consent of the Participant, assume or continue in full force and effect the
Company's rights and obligations under all or any portion of the Option or
substitute for all or any portion of the Option a substantially equivalent
option for the Acquiror's stock. For purposes of this Section, the Option or any
portion thereof shall be deemed assumed if, following the Change in Control, the
Option confers the right to receive, subject to the terms and conditions of the
Plan and this Option Agreement, for each share of Stock subject to such portion
of the Option immediately prior to the Change in Control, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon the exercise of the
Option for each share of Stock to consist solely of common stock of the Acquiror
equal in Fair Market Value to the per share consideration received by holders of
Stock pursuant to the Change in Control. The Option shall terminate and cease to
be outstanding effective as of the time of consummation of the Change in Control
to the extent that the Option is neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised as of the time of the Change
in Control. The Committee and the Acquiror are not required take the same action
with respect to the Option as is taken with respect to any other Awards granted
under the Plan.
9.
Adjustments for Changes in Capital Structure.



Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant's rights under the Option. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number and the Exercise Price
shall be rounded up to the nearest whole cent. In no event may the Exercise
Price be decreased to an amount less than the par value, if any, of the stock
subject to the Option. Such adjustments shall be determined by the Committee,
and its determination shall be final, binding and conclusive.
10.
Rights as a Stockholder, Director, Employee or Consultant.



The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant's employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant's Service as a
Director, an Employee or Consultant, as the case may be, at any time.




--------------------------------------------------------------------------------




11.
Notice of Sales Upon Disqualifying Disposition.



The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement. In addition, if the
Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant's name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant. At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company's stock to notify the Company of any such
transfers. The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.
12.
Legends.



The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:
“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER'S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”
13.
MISCELLANEOUS PROVISIONS.



1.Termination or Amendment. The Committee may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.






--------------------------------------------------------------------------------




2.Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.


3.Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant's
heirs, executors, administrators, successors and assigns.


4.Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Option
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.


(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Option Agreement,
the Plan Prospectus, and any reports of the Company provided generally to the
Company's stockholders, may be delivered to the Participant electronically. In
addition, if permitted by the Company, the Participant may deliver
electronically the Grant Notice and Exercise Notice called for by Section 4.2 to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.


(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in Section
13.4(a). The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
13.4(a).


5.Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or




--------------------------------------------------------------------------------




therein, the provisions of the Grant Notice, the Option Agreement and the Plan
shall survive any exercise of the Option and shall remain in full force and
effect.


6.Governing Plan Document. The Option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of the Option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise specifically provided herein, in the event of any conflict between the
provisions of this Option Agreement and those of the Plan, the provisions of the
Plan shall control.


7.Applicable Law. Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of this Option Agreement
shall be governed by the laws of the State of California as such laws are
applied to agreements between California residents entered into and to be
performed entirely within the State of California.


8.Counterparts. The Grant Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.






--------------------------------------------------------------------------------




    


    
__ Incentive Stock Option                            Participant: ______________
__ Nonstatutory Stock Option                            Date: __________
STOCK OPTION EXERCISE NOTICE
ZELTIQ Aesthetics, Inc.
Ladies and Gentlemen:
1.    Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of The ZELTIQ Aesthetics, Inc. (the “Company”)
pursuant to the Company's 2012 Stock Plan (the “Plan”), my Notice of Grant of
Stock Option (the “Grant Notice”) and my Stock Option Agreement (the “Option
Agreement”) as follows:
Date of Grant:                                    
Number of Option Shares:                            
Exercise Price per Share:                    $            
2.    Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Grant Notice and the Option Agreement:
Date of Grant:                                    
Total Shares Purchased:                            
Total Exercise Price (Total Shares X Price per Share)    $            
3.    Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:
__ Cash:                            $            
__ Check:                            $            
__ Cashless Exercise:                    Contact Plan Administrator
__ Net Exercise:                    Contact Plan Administrator
__ Stock Tender Exercise:                Contact Plan Administrator
4.    Tax Withholding. If I am exercising a Nonstatutory Stock Option, I
authorize payroll withholding and otherwise will make adequate provision for the
federal, state, local and foreign tax withholding obligations of the Company, if
any, in connection with my exercise of the Option. (Contact Plan Administrator
for amount of tax due.)




--------------------------------------------------------------------------------




5.    Participant Information.
My address is:                                            
                                        
My Social Security Number is:                                    
6.    Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Grant.
7.    Binding Effect. I agree that the Shares are being acquired in accordance
with and subject to the terms, provisions and conditions of the Grant Notice,
the Option Agreement and the Plan, to all of which I hereby expressly assent.
This Agreement shall inure to the benefit of and be binding upon my heirs,
executors, administrators, successors and assigns.
Very truly yours,
                        
(Signature)
Receipt of the above is hereby acknowledged.
ZELTIQ AESTHETICS, INC.
By:                        
Name:                        
Title:                        
Dated:                        
 
1063267 v3/HN






